IN THE SUPREME COURT OF THE STATE OF DELAWARE

JOSEPH PETRONE,                            §
                                           §     No. 163, 2019
              Defendant Below,             §
              Appellant,                   §
                                           §     Court Below: Court of Chancery
        v.                                 §     of the State of Delaware
                                           §
CANAL CORKRAN                              §     C.A. No. 10562 - MG
HOMEOWNERS ASSOCIATION,                    §
Inc., a Delaware non-profit                §
corporation,                               §
                                           §
              Plaintiff Below,             §
              Appellee.                    §

                           Submitted: October 23, 2019
                           Decided: November 1, 2019

Before VAUGHN, SEITZ, and TRAYNOR, Justices.

                                     ORDER

        This 1st day of November 2019, the Court having considered this matter on

the briefs filed by the parties has determined that the final judgment of the Court of

Chancery should be affirmed on the basis of and for the reasons assigned by the

Court of Chancery in its bench rulings dated December 20, 2017 and March 12,

2019.

        NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Court of Chancery be, and the same hereby is, AFFIRMED.

                                       BY THE COURT:

                                       /s/ James T. Vaughn, Jr.
                                        Justice